Exhibit 10.1
ETHANOL MERCHANDISING AGREEMENT
BETWEEN
ONE EARTH ENERGY, LLC
AND
LANSING ETHANOL SERVICES, LLC
June 5, 2009
Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 

 



--------------------------------------------------------------------------------



 



ETHANOL MERCHANDISING AGREEMENT
This Ethanol Merchandising Agreement (this “Agreement”) is made and entered into
to be effective as of June 5, 2009 between One Earth Energy, LLC, an Illinois
limited liability company (“Ethanol Producer”), and Lansing Ethanol Services,
LLC, a Delaware limited liability company (“Lansing”). Each of Ethanol Producer
and Lansing may be referred to herein as a “Party,” and collectively as the
“Parties.”
Ethanol Producer operates a 100 million gallon per year facility near Gibson
City, Illinois to process grain into fuel ethanol (the “Project”). The Parties
desire to allow Lansing to purchase Ethanol produced by Ethanol Producer from
time to time as negotiated by the Parties.
Therefore, the Parties agree as follows:
ARTICLE 1
DEFINITIONS; INTERPRETIVE MATTERS
1.1 “Agreement” means this non-exclusive Ethanol Merchandising Agreement, as
amended or restated from time to time.
1.2 “Base Annual Quantity” means 100 million gallons of Ethanol per year (which
is equal to the Project builder’s guarantee for the production of Ethanol) plus
any Ethanol produced above the Project builder’s guarantee by the Facility by
the Ethanol Producer.
1.3 “Base Monthly Quantity” means the anticipated monthly Ethanol production by
Ethanol Producer for any month, which is equal to the Base Annual Quantity
divided by 12, plus or minus 10% variance from such quotient in any one month.
1.4 “Business Day” means all days except Saturday or Sunday and otherwise not a
holiday for National banks located in the State of Kansas.
1.5 “Commencement Date” means the date of this Agreement.
1.6 [Intentionally omitted.]
1.7 “Delivery Point” means the point at which title and risk of loss or damage
passes from Ethanol Producer to the Ethanol purchaser. This means the point of
loading of Ethanol into trucks or railcars at the Facility or, with the mutual
agreement of both Parties, some other point specified in a Sale Contract. Both
Parties anticipate that the Delivery Point will be FOB the Facility in nearly
all cases.
1.8 The “Director of Ethanol Services” is the individual named by Lansing as the
primary contact and representative of Lansing with regard to this Agreement.
1.9 “Division of Weights and Measures” means the appropriate regulatory body in
the State of Illinois overseeing weights and measures.

 

2



--------------------------------------------------------------------------------



 



1.10 “Ethanol” means the clear odorless liquid for use as a motor fuel additive
made from fermented grain being approximately 200 proof alcohol produced by the
Ethanol Producer at the Facility adjusted for denaturant and other additives.
1.11 “Facility” means the facility at which Ethanol Producer’s Ethanol
production will occur that is to be merchandised by this Agreement.
1.12 [Intentionally omitted.]
1.13 “Force Majeure” has the meaning set forth in Section 10.1.
1.14 “Gallon” means one U.S. liquid gallon of Ethanol at 60 degrees Fahrenheit.
1.15 “Initial Term” has the meaning set forth in Section 4.1.
1.16 “Lansing” means Lansing Ethanol Services, LLC.
1.17 “Lansing Services” are those services specifically mentioned in Article 3.
1.18 [Intentionally omitted.]
1.19 “Prime Commercial Lending Rate” means the rate of interest most recently
published from time to time in the Money Rate Table of The Wall Street Journal
as the prime annual rate of interest, or such other successor or alternative
publication or table as the Parties may mutually agree if this publication
ceases to exist.
1.20 “Project” has the meaning set forth in the third introductory paragraph.
1.21 “Project Lender” means any entity providing debt, sub-debt, working capital
or lease financing or other forms of secured or unsecured construction term
financing for the Project.
1.22 “Risk Management Committee” or “RMC” means the individual or group
specifically empowered by Ethanol Producer to evaluate pricing and risk
management factors, make decisions, and direct the merchandising activities of
Lansing.
1.23 “Sale Contract” means each physical Ethanol sale contract made by Ethanol
Producer and Lansing from time to time.
1.24 “Transportation Costs” means costs charged by a third party for
transportation of Ethanol from the Delivery Point to the final destination point
or incurred in connection with maintaining a designated rail car fleet, and
includes any equipment, equipment inspections, added charges for fuel,
insurance, labor or other costs associated with rail transportation.
Transportation Costs are to be paid by Lansing for Ethanol moved from the
Delivery Point.

 

3



--------------------------------------------------------------------------------



 



1.25 Certain Interpretive Matters. In construing this Agreement, it is the
intent of the Parties that:
(a) no consideration may be given to the captions of the articles, sections or
subsections, all of which are inserted for convenience in locating the
provisions of this Agreement and not as an aid in its construction;
(b) no consideration may be given to the fact or presumption that one Party had
a greater or lesser hand in drafting this Agreement;
(c) examples are not to be construed to limit, expressly or by implication, the
matter they illustrate;
(d) the word “includes” and its derivatives means “includes, but is not limited
to,” and corresponding derivative expressions;
(e) a defined term has its defined meaning throughout this Agreement and each
exhibit and schedule to this Agreement, regardless of whether it appears before
or after the place where it is defined;
(f) the meanings of the defined terms are applicable to both the singular and
plural forms thereof;
(g) all references to prices, values or monetary amounts refer to United States
dollars;
(h) all references to articles, sections, paragraphs, clauses, exhibits or
schedules refer to articles, sections, paragraphs and clauses of this Agreement,
and to exhibits or schedules attached to this Agreement, unless expressly
provided otherwise;
(i) the words “this Agreement,” “herein,” “hereby,” “hereunder,” and words of
similar import refer to this Agreement as a whole and not to any particular
article, section or other subdivision, unless expressly so limited;
(j) the word “or” is disjunctive but not necessarily exclusive; and
(k) all references to agreements or laws are deemed to refer to such agreements
or laws as amended or as in effect at the applicable time.
ARTICLE 2
DESCRIPTION OF PROJECT
2.1 Description of Project. Ethanol Producer will install and maintain Ethanol
loading, metering, testing, and unloading infrastructure at the Facility
sufficient to accommodate truck and railcar loading capacity sufficient to allow
Lansing to perform the Lansing Services.

 

4



--------------------------------------------------------------------------------



 



ARTICLE 3
PURCHASE AND SALE OF ETHANOL; MERCHANDISING
3.1 Purchase, Delivery and Merchandising Obligations. The Parties may negotiate
and enter into sale contracts for Ethanol on terms agreeable to both of the
Parties. Lansing will provide Ethanol Producer with delivery schedules based on
Lansing’s Sale Contracts with Ethanol Producer. Ethanol Producer will handle and
supervise the loading and dispatch of Ethanol, prepare and distribute delivery
documentation and generally be responsible for all matters ancillary to such
matters.
(a) Lansing will allow for forward delivery Sale Contracts up to at least
60 days forward unless Lansing’s Credit Department has reasonable grounds for
insecurity regarding the performance of Ethanol Producer’s obligations under
this agreement. Evaluation by Lansing’s Credit Department may include, but not
be limited to, review of current financial statements and positions for corn,
natural gas, distillers grains and Ethanol of Ethanol Producer. Lansing’s Credit
Department will consider financial information and positions for primary
commodities in this determination with a goal of supporting the establishment of
profitable forward crush margins for the Ethanol produced by Ethanol Producer.
3.2 This section intentionally left blank.
3.3 Quantity. The quantity of Ethanol delivered from the Facility will be
established by outbound meter tickets or pursuant to certified scales expressed
in net temperature-corrected Gallons in accordance with standards commonly used
within the industry in the United States of America. The meter or scale tickets
will be obtained from meters or scales that are certified as of the time of
loading and that comply with all applicable laws, rules and regulations. The
outbound meter and scale tickets will be determinative in the absence of fraud
or manifest error of the quantity of Ethanol at issue.
3.4 Quality; Samples.
(a) Ethanol Producer represents and warrants to Lansing that all Ethanol
delivered by Ethanol Producer hereunder will meet the specifications described
in ASTM D 4806 (or such other standard or set of specifications as is commonly
used in the industry and agreed to by the Parties in writing) at the time of
delivery of such Ethanol by Ethanol Producer. Should any government entity
require a change in the specifications described in ASTM D 4806, such new
specifications will be automatically incorporated herein as the standard set
forth in the first sentence of this Section 3.4(a).

 

5



--------------------------------------------------------------------------------



 



(b) Ethanol Producer represents and warrants that the quality of Ethanol
delivered into the transportation vehicles will, at the time it is delivered by
Ethanol Producer, meet the specifications described in the first sentence of
Section 3.4(a) (subject to the last sentence of Section 3.4(a)); provided,
however, that the Parties may set forth a different time in a Sales Contract at
which the Ethanol is to be conforming (e.g., at the time of delivery). If any
Ethanol does not meet the standards set forth in the previous sentence at the
appropriate time and quality claims arise as a result thereof, Lansing shall
promptly (and in any event within 10 days of the date on which it becomes aware
of such quality claims) notify Ethanol Producer of such quality claims, and such
quality claims will be administered by Ethanol Producer. Such claims will be
solely for Ethanol Producer’s account, and Lansing will not be responsible in
any manner whatsoever for such claims. In the event that (i) Ethanol Producer
has analyzed the quality of the Ethanol shipped by an independent third person
(an “Analyst”) appropriately accredited to provide a certificate analysis
reasonably acceptable to Lansing (a “Certificate Analysis”), (b) Ethanol
Producer maintains a quality sample of that same shipment for a period of
30 days after the date such shipment was delivered to Lansing, (c) when shipped,
the Ethanol met the quality specifications applicable thereto as required by
this Section 3.4, and (d) Ethanol Producer provides a sample of the same
shipment in a reasonable period of time to Lansing for testing, Ethanol Producer
shall have no liability with respect to any quality claims relating to such
shipment.
(c) Ethanol Producer will maintain original sealed numbered samples of all
Ethanol after delivery into transportation vehicles before it leaves the
Delivery Point. Ethanol Producer will label these samples to indicate the date
of shipment, and the truck or railcar number must also be included. Ethanol
Producer will retain these samples for 30 days and, upon Lansing’s request, will
cause an Analyst to send such samples, together with a Certificate Analysis
therefor, to Lansing as promptly as reasonably practicable; provided, however,
that in no event shall Ethanol Producer be required to send, or cause to be
sent, to Lansing its last sample with respect to any shipment. Any financial
consequences including responsibility for any quality claims resulting form
Ethanol Producer’s refusal to send, or cause to be sent, to Lansing such sample
as required will be the responsibility of Ethanol Producer.
3.5 Price.
(a) Lansing will use commercially reasonable efforts to obtain the best price
available for Ethanol Producer under prevailing market conditions. Ethanol
Producer reserves the final authority for determining the price at which it will
sell Ethanol. As a result of this final authority, Ethanol Producer will assume
all risk and financial responsibility of any market price fluctuations for
Ethanol that occur from time to time and that may impact the pricing of Ethanol
sales.
(b) Ethanol Producer will pay or cause to be paid all valid levies, assessments,
duties, rates and taxes (other than income taxes due by the party who earned the
income) (“Taxes”) relating to (together “Taxes”) on Ethanol delivered hereunder
arising upon and prior to. Where any Taxes are included in the delivery of such
Ethanol to the Delivery Point, and price payable by Lansing shall pay or cause
to be paid all Taxes relating to Ethanol delivered, Lansing’s purchase price
hereunder arising after delivery of such Ethanol to the Delivery Point.

 

6



--------------------------------------------------------------------------------



 



(c) Lansing will provide commercially reasonable efforts to identify and share
opportunities to profitably arbitrage Ethanol produced by Ethanol Producer.
Qualifying arbitrage opportunities will be clearly defined and communicated as
the opportunity arises and the market value of the arbitrage will be shared 50%
to both parties. Examples of arbitrage opportunities include but are not limited
to changes in delivery, timing or transportation mode.
3.6 Transportation.
(a) Lansing will diligently pursue, secure and maintain all necessary agreements
to transport the Ethanol from the Delivery Point for Ethanol sold to Lansing by
Ethanol Producer. Lansing will be solely responsible for the arrangement of
transportation for these sales. Lansing will use commercially reasonable efforts
to obtain the best commercially reasonable prices in respect of transportation
such that Ethanol Producer achieves the highest net price possible at the
Delivery Point.
(b) Ethanol Producer provides Lansing with the right of first refusal on any new
tank rail car leases by Ethanol Producer for the transportation of Ethanol in
the event that Ethanol Producer desires to lease additional tank rail cars for
the transportation of Ethanol.
3.7 [Intentionally omitted.]
3.8 Purchase Price. Lansing will pay, or cause to be paid, to Ethanol Producer,
the purchase price for each Gallon of Ethanol delivered to Lansing on Sale
Contracts hereunder by direct wire transfer or electronic transfer to Ethanol
Producer’s designated bank account. Payment terms for each Sales Contract will
be within 5 business days of the receipt of an invoice to Lansing for Ethanol
deliveries on Sale Contracts. The Parties agree that these payments will be made
on Tuesday and Friday following each payment due date based on the 5 business
day calculation from receipt of Invoice by Lansing. If a payment date occurs on
a US bank holiday, payment due that day will occur on the following business
day. At the time of each payment, Lansing will forward a statement to Ethanol
Producer setting forth in reasonable detail the quantity of Ethanol sold and
prices and Transportation Costs, Fees, Taxes and other deductions therefrom.
3.9 [Intentionally omitted.]
3.10 [Intentionally omitted]
3.11 [Intentionally omitted]
3.12 Interest. If either Party fails to pay all or any portion of the amount
owing by it when due, such unpaid amount will bear interest at an annual rate
equal to 65 basis points above the Prime Commercial Lending Rate calculated
daily from the date such amount is due hereunder until the date it is actually
paid. Upon failure of a Party to pay the unpaid amount, including interest
thereon, within ten days after the due date, the Party to whom sums are due may
upon giving seven days’ notice suspend in whole or in part its delivery or
acceptance of Ethanol (as the case may be) hereunder until such outstanding
amount has been paid in full.

 

7



--------------------------------------------------------------------------------



 



3.13 Audit. Any payment made pursuant to this Agreement will not preclude a
Party from subsequently auditing the accounts of the other Party as permitted in
this Agreement.
ARTICLE 4
TERM
4.1 Term. The initial term of this Agreement will commence on the date of this
Agreement and continue until December 1, 2012 (the “Initial Term”). This
Agreement will automatically renew for additional periods of one year after the
last day of the Initial Term (each, a “Renewal Term”), and after each Renewal
Term, unless either Party sends written notice to the other Party no later than
90 days prior to the end of the Initial Term or Renewal Term, as the case may
be, indicating its intention to terminate this Agreement. Written notice can be
delivered by regular or express mail, or electronically via facsimile or other
electronic transmission, with such electronic transmission confirmed by the
recipient.
4.2 Either Party’s Right to Terminate Early. Either Party may terminate this
Agreement for any reason upon at least 180 days prior written notice to the
other Party.
4.3 Effect of Termination. If this Agreement is terminated, regardless of the
reason or which Party terminates this Agreement, Ethanol Producer will be
obligated to deliver on all open sales commitments that Lansing has entered
into, and agreed to by Ethanol Producer, for the Ethanol produced at the
Facility prior to the date on which the Party receives the notification of
termination from the other Party.
ARTICLE 5
OBLIGATIONS OF AND COOPERATION AMONG THE PARTIES
5.1 Licensing. Lansing and Ethanol Producer will each determine if their
respective businesses require any specific licensing in the State of Illinois
for the handling and merchandising of Ethanol. If such licensing is required,
each Party requiring such license will obtain and maintain such license during
the term of this Agreement. Lansing and Ethanol Producer will cooperate with one
another regarding obtaining permits, licenses and approvals related to the
merchandising of Ethanol within the State of Illinois.
5.2 Risk Management. Ethanol Producer will nominate and empower a manager (the
“Risk Manager”) who will be responsible for implementing the policies,
procedures and strategies developed and approved by the RMC and who will be
responsible for day-to-day interaction with Lansing. Lansing will nominate a
staff member as Director of Ethanol Services to take direction and cooperate
fully with the Project’s Risk Manager and the RMC.

 

8



--------------------------------------------------------------------------------



 



5.3 Access. Lansing and Ethanol Producer will have reasonable access to the
books and records of the other to the extent that such access may reasonably be
required by either such Party to perform its obligations or enforce its rights
pursuant to this Agreement. The Parties will afford such access, as the case may
be, upon receipt of reasonable advance notice and during normal business hours.
During the Initial Term and any subsequent Renewal Term, each Party will furnish
the other Party with annual balance sheets and profit and loss statements
accompanied by the audit report of an independent certified public accountant
within 120 days of its fiscal year end. Each Party will further furnish the
other Party with quarterly or other interim unaudited balance sheets and profit
and loss statements, within a reasonable period of such request. By providing
such information each Party represents that all information furnished and to be
furnished is accurate, and that all financial statements that it has furnished
and hereafter may furnish, including operation statements and statements of
condition, are and will be prepared in accordance with generally accepted
accounting principles consistently applied and reasonably reflect, and will
reflect, as of their respective dates, results of the operations and, to the
best of the supplying Party’s knowledge, the true financial condition of the
supplying Party. Notwithstanding the foregoing, nothing in this Section 5.3 will
entitle Lansing or Ethanol Producer access to the other Party’s confidential
business or financial information that is not reasonably required by either such
Party to perform its obligations or enforce its rights pursuant to this
Agreement.
5.4 Quantity Adjustment. Lansing will cooperate with Ethanol Producer to adjust
Ethanol shipments at the Facility on a day-to-day basis. Should market or
operational circumstances cause Ethanol Producer to adjust the Base Monthly
Quantity, Lansing will use commercially reasonable efforts to work with Ethanol
Producer to ensure the proper Ethanol shipments are made from the Facility.
ARTICLE 6
TITLE AND RISK OF LOSS
Lansing will be deemed to be in exclusive control of, and responsible for any
damage or injury caused by, the Ethanol delivered to it by the Facility upon
delivery on Sale Contracts at the Delivery Point. Ethanol Producer will be
deemed to be in exclusive control of, and responsible for any damage or injury
caused by, the Ethanol prior to delivery at the Delivery Point. Title to and
risk of loss of the Ethanol delivered from Ethanol Producer to Lansing on Sale
Contract will occur upon loading the Ethanol into trucks or railcars at the
Delivery Point. Title to Ethanol transferred by Ethanol Producer to Lansing at
the Delivery Point on Sale Contracts will be good and marketable title, free and
clear of any liens and encumbrances arising from Ethanol Producer.
ARTICLE 7
BILLINGS
7.1 Monthly Ethanol Merchandising Fee. Ethanol Producer will pay Lansing a per
Gallon fee of *** ($***) for each delivered Ethanol Gallon sold to Lansing on
Sale Contracts by Ethanol Producer. All fees under this Section 7.1 will be
invoiced by Lansing to Ethanol Producer on a monthly basis. Ethanol Producer
will pay this invoiced amount within 15 days of the invoice date. Lansing will
have the right to set off this fee against sales after 15 days from the invoice
date.
7.2 Testing. Ethanol Producer will deliver Ethanol to Lansing at the Facility in
advance of the actual physical shipment, at Lansing’s request as may be needed
for testing purposes.

      ***   Confidential material redacted and filed separately with the
Commission.

 

9



--------------------------------------------------------------------------------



 



7.3 Statement of Ethanol Sales. Lansing will prepare and deliver a Statement of
Ethanol Sales (the “Statement”) to Ethanol Producer showing Ethanol shipped from
the Facility under each Sale Contract. The Statement will show the quantity of
Ethanol loaded at Delivery Point, the price for such Ethanol, Ethanol quantity
factors by delivering vehicle, quality differentials as agreed between the
Parties, and the total amount due to Ethanol Producer from Lansing for such
Ethanol. The Statement may be either electronic or hard copy form.
7.4 Billing Disputes. With written notification, either Party may dispute the
Statement in good faith. Either Party may place only the disputed amount in an
escrow account until the dispute or disputes are resolved pursuant to
Section 17.12. Either Ethanol Producer or Lansing will provide written or
electronic notification of the amount and circumstances of the dispute within
three Business Days following the day such Party becomes aware of the disputed
issue. Such notification will include a detailed explanation of the nature of
the dispute and the calculation of the escrowed amount. Any interest earned on
the amount in escrow will be allocated to the Parties in proportion with the
settlement of the disputed amount.
7.5 Set-Off Rights. Each Party may set-off against any amount due from the other
Party to it under this Agreement or any Sale Contract. Each Party’s right of
set-off described in this section is in addition to, and not in lieu of, all
other rights and remedies provided for in this Agreement, at law or in equity.
Each Party’s exercise of its right of set-off on one occasion will not be deemed
or construed to waive or otherwise limit its right of indemnification or other
rights and remedies provided for in this Agreement, at law or in equity on any
other occasion.
ARTICLE 8
AUDIT RIGHTS
Either Party shall have the right to audit (at its own expense except as
otherwise provided by this Article 8) the books and records of the other Party
as they relate to the subject matter of this Agreement once per calendar year
during the term of this Agreement and the 12-month period immediately following
the expiration or earlier termination of this Agreement for purposes of
determining the other Party’s compliance with this Agreement. In the event that
the auditing Party discovers a material error (an amount exceeding $50,000)
which resulted in an undue benefit to the audited Party at the expense of the
auditing Party, the audited Party must correct the error and, in addition, pay
the auditing Party any direct costs resulting from such an audit, with this
amount not to exceed $20,000.
ARTICLE 9
DEFAULT AND TERMINATION
9.1 Notice of Default. If Ethanol Producer commits or omits an act or occurrence
that upon notice or the passage of time without cure may become an Event of
Default under this Agreement, then Lansing will give Ethanol Producer written
notice describing such default within five days of having become aware of such
act or occurrence. If Lansing commits or omits an act or occurrence, which upon
notice or the passage of time without cure may become an Event of Default under
this Agreement, then Ethanol Producer will give Lansing written notice
describing such default, within five days of having become aware of such act or
occurrence.

 

10



--------------------------------------------------------------------------------



 



9.2 Events of Default of Lansing. Unless the following acts or occurrences are
cured within 30 days after the date of written notice from Ethanol Producer as
provided for in Section 9.1, such acts or occurrences will constitute Events of
Default of Lansing provided that, if any such act or occurrence cannot be cured
within 30 days of such notice with exercise of due diligence, in accordance with
prudent operating practices for companies in this industry, and if Lansing
within such period submits to Ethanol Producer a plan reasonably designed to
correct the default within a reasonable additional period of time, then an Event
of Default will not exist unless and until Lansing fails to pursue diligently
such cure or fails to cure such default within the additional period of time
specified by the plan or 90 days, whichever occurs first:
(a) Except for failures provided for in the other subsections of this
Section 9.2, Lansing’s failure to perform or otherwise comply with its material
obligations under this Agreement, except to the extent Lansing is excused
pursuant to any other provision of this Agreement;
(b) Lansing’s dissolution or liquidation;
(c) Lansing’s assignment of this Agreement or any of its rights under this
Agreement for the benefit of creditors, provided that the foregoing will not be
grounds for an Event of Default if, pursuant to applicable law and with any
required court approval, this Agreement is assumed by a trustee, assignee or
receiver, who promptly provides adequate assurance and evidence reasonably
satisfactory to Ethanol Producer of the capacity to continue Lansing’s
obligations under this Agreement;
(d) Lansing’s filing of a petition for, or other commencement, authorization or
acquiescence in the commencement of, a proceeding or case under any bankruptcy,
insolvency or similar law for the protection of creditors;
(e) The filing of a case in bankruptcy or any proceeding under any other
insolvency law against Lansing as debtor, which case is not vacated within
120 days of filing, provided, however, that the foregoing will not be grounds
for default if, pursuant to applicable law and with any required court approval,
this Agreement is assumed by an assignee who promptly provides adequate
assurance and evidence reasonably satisfactory to Ethanol Producer of the
capacity to perform Lansing’s obligations under this Agreement;
(f) Lansing’s assignment of this Agreement without Ethanol Producer’s prior
written consent to the extent required by this Agreement;
(g) Any representation made by Lansing under Article 11 is false in any material
respect; or
(h) Failure to perform under this Agreement or any other agreement between the
Parties.
(i) Failure to pay Ethanol Producer in timely fashion for Ethanol pursuant to
any Sale Contract.

 

11



--------------------------------------------------------------------------------



 



9.3 Events of Default of Ethanol Producer. Unless the following acts or
occurrences are cured within 30 days after the date of written notice from
Lansing as provided for in Section 9.1, such acts or occurrences will constitute
Events of Default of Ethanol Producer; provided that, if any such act or
occurrence cannot be cured within 30 days with exercise of due diligence, in
accordance with prudent operating practices for companies in this industry, and
if Ethanol Producer within such period submits to Lansing a plan reasonably
designed to correct the default within a reasonable additional period of time,
then an Event of Default will not exist unless and until Ethanol Producer fails
to pursue diligently such cure or fails to cure such default within the
additional period of time specified by the plan or 90 days, whichever occurs
first:
(a) Ethanol Producer’s failure to timely make any payment properly owed to
Lansing;
(b) Ethanol Producer’s general assignment of this Agreement or any of its rights
hereunder for the benefit of its creditors, provided that, the foregoing will
not be grounds for default if, pursuant to applicable law and with any required
court approval, this Agreement is assumed by a creditworthy trustee, assignee or
receiver;
(c) Ethanol Producer’s entry into bankruptcy or insolvency proceedings under any
bankruptcy or insolvency law as debtor which is not dismissed within 120 days of
filing; provided that the foregoing will not be grounds for default if, pursuant
to applicable law and with any required court approval, this Agreement is
assumed by a creditworthy assignee, receiver or trustee;
(d) Except as provided in Section 9.6, Ethanol Producer’s assignment of this
Agreement or any of its rights under the Agreement without obtaining Lansing’s
prior written consent, not to be unreasonably withheld or delayed; provided in
no event, however, will any re-sale or other transfer by Ethanol Producer of any
or all of the Ethanol be deemed a breach or failure of this provision; and
provided further, however, that the sale of all or substantially all of the
assets of Ethanol Producer, whether by sale of assets or equity interests,
merger, or otherwise, shall not be deemed an assignment by Ethanol Producer of
this Agreement or any of its rights or obligations hereunder;
(e) Any representation made by Ethanol Producer under Article 11 is false in any
material respect; or
(f) Except for failures provided for in the other subsections of this
Section 9.3, Ethanol Producer’s failure to comply with any material obligation
of Ethanol Producer under this Agreement or any other agreement between the
Parties.

 

12



--------------------------------------------------------------------------------



 



9.4 Termination. If, in the absence of a timely cure in accordance with
Section 9.2, Section 9.3, or any other provision of this Agreement, an Event of
Default arises hereunder, the non-defaulting Party may, upon written notice to
the other Party, terminate this Agreement. In addition, this Agreement may be
terminated if both Parties mutually agree to do so.
9.5 Calculation of Damages. Each Party will be entitled to damages as defined
under Section 9.5(a) and 9.5(b) as well as other rights and remedies available
at law or in equity, except as may be provided otherwise in this Agreement, upon
the default or other failure to perform of the other Party. Without limiting the
generality of any of the foregoing provisions of this Article 9, the Parties
will be entitled to receive the specific monetary damages set forth in this
Section 9.5. to damages as defined under Section 9.5(a) and 9.5(b) as well as
other rights and damages that may be awarded.
(a) If Lansing fails to pay for Ethanol delivered to it at the Delivery Point,
Lansing will pay to Ethanol Producer the positive difference, if any, between
(i) the amounts that Lansing would have paid Ethanol Producer had Lansing
performed, and (ii) the amounts (if any) that Ethanol Producer, acting in a
commercially reasonable manner, actually receives for the sale of the same
Ethanol equivalent at or in reasonable proximity to the Delivery Point
(including any extra transportation, transactional or other costs reasonably
incurred and that can be documented by Ethanol Producer to sell such Ethanol
from the Delivery Point in connection with any such sale), or at Ethanol
Producer’s option, the applicable market price if a sale of the same or
equivalent Ethanol at or in reasonable proximity to the Delivery Point had taken
place. Lansing assumes all financial risk involved in the payment for Ethanol
merchandised on Sale Contracts through this Agreement, including any collection
risks from buyers of Ethanol.
(b) If Ethanol Producer fails to deliver Ethanol on Sale Contracts as this
Agreement specifies to Lansing by: (i) abandoning its firm obligation to supply
Ethanol to the Delivery Point in accordance with this Agreement, or
(ii) otherwise breaching or failing to perform this Agreement, Ethanol Producer
will pay to Lansing the positive difference, if any, between (A) the amounts
that Lansing, acting in a commercially reasonable manner, pays for the purchase
of the same or equivalent Ethanol at or in reasonable proximity to the Delivery
Point (net of any extra transportation, transactional or other costs reasonably
incurred by Lansing, in connection with any such purchase), or, at Lansing’s
option, the applicable market price if a purchase of the same or equivalent
Ethanol at or in reasonable proximity to the Delivery Point had taken place, and
(B) the amounts Lansing would have paid Ethanol Producer for the Ethanol on Sale
Contracts for the Facility if Ethanol Producer had performed.

 

13



--------------------------------------------------------------------------------



 



9.6 Lenders’ Rights. Lansing will deliver to Project Lender, simultaneously with
delivery thereof to Ethanol Producer, notice of Ethanol Producer’s failure or
breach. No such notice is required with respect to any entity providing funds to
Ethanol Producer that has not been identified to Lansing as a Project Lender by
appropriate prior notice to Lansing from Ethanol Producer. With respect to
Ethanol Producer’s failures or breaches, Project Lender will have the option to
cure such failure or breach in the time frame provided to Ethanol Producer under
Section 9.3 or to cause the Project Lender’s designee to assume this Agreement,
and thereafter cure the breach or failure within the time remaining in the total
cure period as specified; provided, however, that in the event the Project
Lender so exercises its option to cure such failure or breach or so causes its
designee to assume this Agreement, in addition to any cure period provided to
Ethanol Producer under Section 9.3 hereof to cure any such failure or breach,
Project Lender or its designee, as the case may be, shall have an additional
five Business Days after the expiration of such cure period to cure such failure
or breach. If the Project Lender intends to effect a cure of any failure or
breach of Ethanol Producer as provided for in this Section 9.6, the Project
Lender must give notice of such intention to Lansing within 30 days after
receipt of notice from Lansing under this Section 9.6 and upon receipt of such
notice, any right or remedy that Lansing might otherwise have with respect to
Ethanol Producer’s failure or breach will be suspended until all cure periods of
Project Lender have expired without cure. No such suspension will affect
Lansing’s right to a full cure of any such failure or breach, including the
payment of all damages incurred on account thereof.
ARTICLE 10
FORCE MAJEURE
10.1 Definition of Force Majeure. The term “Force Majeure,” as used in this
Agreement, means causes or events beyond the reasonable control of, and without
the fault or negligence of, the Party claiming Force Majeure, including: Acts of
God; sudden actions of the elements affecting the infrastructure of the Project
such as floods, hurricanes or tornadoes; sabotage; terrorism; war; riots; and
actions by federal, state, municipal or any other government or agency
(including the adoption or change in any rule or regulation imposed after the
date of this Agreement, but only if such actions or failures act to prevent or
delay performance). Force Majeure does not include economic hardship (including
lack of funds), changes in market conditions or strikes or labor disputes
(unless generally affecting all similar crafts or trades in the energy sector)
or typical weather conditions.
10.2 Applicability of Force Majeure. Neither Party will be responsible or liable
for any delay or failure in its performance hereunder, nor will such Party be
deemed in breach of this Agreement, to the extent such delay, failure or breach
is due to conditions or events of Force Majeure provided that:
(a) The non-performing Party gives the other Party prompt written notice
describing the particulars of the occurrence of the Force Majeure;
(b) The suspension of performance is of no greater scope and of no longer
duration than necessitated by the Force Majeure;
(c) The non-performing Party proceeds with reasonable diligence to remedy its
inability to perform and provides weekly progress reports to the other Party
describing actions taken to end the Force Majeure; and
(d) When the non-performing Party is able to resume performance of its
obligations under this Agreement, that Party will give the other Party written
notice to that effect.

 

14



--------------------------------------------------------------------------------



 



10.3 Limitations on Effect of Force Majeure. The Party not claiming Force
Majeure may terminate this Agreement, without liability of either Party to the
other, except for obligations unaffected by Force Majeure and maturing prior to
termination, if the Force Majeure lasts for more than 30 days from the date of
the Notice of Force Majeure.
10.4 No Excuse. An event of Force Majeure will not excuse either Party from
their obligations under Articles 7, 8 and 9.
ARTICLE 11
REPRESENTATIONS, WARRANTIES AND COVENANTS
11.1 Ethanol Producer’s Representations, Warranties and Covenants. Ethanol
Producer represents and warrants to Lansing, as of the date hereof and covenants
to Lansing at all times during the term of this Agreement, as follows:
(a) Ethanol Producer is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Illinois and has
all requisite power and authority to carry on its business as presently
conducted or proposed to be conducted. Ethanol Producer is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure so to qualify would have a material adverse effect on Ethanol Producer.
(b) This Agreement has been duly and validly executed and delivered by Ethanol
Producer; this Agreement constitutes a legal, valid and binding obligation of
Ethanol Producer, enforceable in accordance with its terms, except to the extent
its enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally or
by general principles of equity.
(c) Ethanol Producer is not in violation or default of any provisions of its
articles of formation or operating agreement, or of any instrument, judgment,
order, writ, or decree, or under any material note, indenture, mortgage, lease,
agreement, contract or purchase order to which it is a party or by which it is
bound or, of any provision of federal or state statute, rule or regulation
applicable to Ethanol Producer.
(d) Ethanol Producer is not in violation of any applicable law, rule or
regulation that would have a material adverse effect on Ethanol Producer or
Lansing. No Hazardous Materials (as defined below) are used or have been used,
stored, or disposed of by the Ethanol Producer or, to the Ethanol Producer’s
knowledge after reasonable investigation, by any other person or entity on any
property owned, leased or used by Ethanol Producer other than those materials
necessary to produce ethanol and related byproducts pursuant to the technology
used by Ethanol Provider. For the purposes of the preceding sentence, “Hazardous
Materials” means (a) materials that are listed or otherwise defined as
“hazardous” or “toxic” under any applicable local, state, federal or foreign
laws and regulations that govern the existence or remedy of contamination on
property, the protection of the environment from contamination, the control of
hazardous wastes, or other activities involving hazardous substances, including
building materials or (b) any petroleum products or nuclear materials, but
excluding Ethanol and denaturant.

 

15



--------------------------------------------------------------------------------



 



(e) Ethanol Producer will obtain and maintain in force all licenses, consents
and approvals required for its operation of the Facility and deliver to Lansing
all of the Ethanol under this Agreement and will be solely responsible for and
indemnify Lansing against any costs, liabilities or fines arising out of Ethanol
Producer’s failure to comply with any applicable requirements of such licenses,
consents and approvals.
(f) Ethanol Producer covenants that it will maintain accurate and complete
Ethanol shipment records in a prudent and businesslike manner in accordance with
sound commercial practices in respect of Ethanol shipped by Ethanol Producer
hereunder.
(g) Ethanol Producer covenants that it will provide Lansing with a minimum of at
least ten days prior written notice of any anticipated production downtime or
disruption to available Ethanol, provided however that the Parties recognize
that unplanned outages cannot be anticipated and that Ethanol Producer will be
liable only to the extent of damages as described in Section 9.5 for failure to
ship Ethanol in accordance with open Sale Contracts.
(h) Ethanol Producer is a U.S. entity for purposes of state and federal income
and excise taxes.
11.2 Lansing Representations, Warranties and Covenants. Lansing represents and
warrants to Ethanol Producer, as of the date hereof and covenants to Ethanol
Producer at all times during the term of this Agreement, as follows:
(a) Lansing is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
power and authority to carry on its business as presently conducted or proposed
to be conducted. Lansing is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
material adverse effect on Lansing.
(b) This Agreement has been duly and validly executed and delivered by Lansing;
this Agreement constitutes a legal, valid and binding obligation of Lansing,
enforceable in accordance with its terms, except to the extent its
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally or
by general principles of equity.
(c) Lansing is not in violation or default of any provisions of its certificate
of formation or limited liability company agreement, or of any instrument,
judgment, order, writ, or decree, or under any material note, indenture,
mortgage, lease, agreement contract or purchase order to which it is a party or
by which it is bound or, of any provision of federal or state statute, rule or
regulation applicable to Lansing.
(d) Lansing is not in violation of any applicable law, rule or regulation that
would have a material adverse effect on Ethanol Producer or Lansing.

 

16



--------------------------------------------------------------------------------



 



(e) Lansing will obtain and maintain in force all licenses, consents and
approvals required for the provision of Lansing Services under this Agreement
and will be solely responsible for and indemnify Ethanol Producer against any
costs, liabilities or fines arising out of Lansing’s failure to comply with any
applicable requirements of such licenses, consents and approvals.
(f) Lansing covenants that it will maintain or cause to be maintained accurate
and complete records in a prudent and businesslike manner in accordance with
sound commercial practices, of the information described in Article 3 and any
other information deemed relevant by Ethanol Producer including local and
regional market prices for Ethanol;
(g) Lansing covenants that it will provide Ethanol Producer with a minimum of at
least ten days prior written notice of any actual or anticipated inability to
perform or disruption of available transportation to load Ethanol, provided
however that the Parties recognize that unplanned transportation bottlenecks
cannot be anticipated and that Lansing will be liable only to the extent of
damages as described in Section 9.5 for failure to receive Ethanol in accordance
with open Sale Contracts.
(h) Lansing is a U.S. pass-through entity for purposes of state and federal
income and excise taxes.
11.3 Waiver of Compliance, Consents. Any failure of Lansing or Ethanol Producer
to comply with any obligation, covenant, agreement or condition contained herein
may be waived in writing by Lansing or Ethanol Producer, as the case may be, but
such waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition will not operate as a waiver of, or estoppel
with respect to, any other failure.
ARTICLE 12
INDEMNIFICATION
Each Party (as an “Indemnifying Party”) will defend, indemnify and hold the
other Party (as an “Indemnified Party”) harmless from and against all
liabilities, claims, losses or expenses (including reasonable attorney’s fees
and collection costs) (a) caused by or arising from any allegation by any third
party against the Indemnified Party that the use or dissemination, as
contemplated hereunder, of any intellectual property, or other proprietary or
confidential information, purportedly owned by or licensed to the Indemnifying
Party infringes upon, or otherwise damages, the rights of such third party, or
(b) caused by or arising from a nonfulfillment, breach or omission of any of the
Indemnifying Party’s representations, warranties, covenants or agreements in
this Agreement, or from damage caused by negligence or intentional misconduct of
the Indemnifying Party or its agents or employees.

 

17



--------------------------------------------------------------------------------



 



ARTICLE 13
INSURANCE
13.1 Insurance. Except as may be required to comply with the insurance
requirements of the Project Lender, each Party agrees at all times within
30 days of the signing of this Agreement and for the Initial Term and any
Renewal Terms to maintain the following insurance:
(a) Worker’s Compensation insurance as prescribed or permitted by law.
(b) Employer’s liability insurance with limits of not less than $500,000 per
occurrence.
(c) Commercial general liability and property damage insurance with limits of
not less than $1,000,000 per person and $1,000,000 per accident for bodily
injury (including death) and $1,000,000 per accident for property damage
(d) Automobile liability coverage with limits of not less than $1,000,000 per
person and $1,000,000 per accident for bodily injury (including death) and
$1,000,000 aggregate for property damage.
(e) Umbrella liability insurance in a minimum amount of $3,000,000.
13.2 Certificates of Insurance. Each Party will provide the other Party with
certificates of insurance as evidence of coverage. Such certificates will
include a statement that coverage will not be cancelled by the carrier without
first providing the other Party at least 30 days written notice.
13.3 Additional Insured. Except with respect to Worker’s Compensation insurance
or any other insurance precluding such additional insureds, each Party will be
named as an additional insured with respect to any third-party bodily injury or
property damage claims.
13.4 Unavailability of Coverages. If the insurance policies and the coverages as
set forth above are not available to a Party on commercially reasonable terms,
the Parties will negotiate in good faith reductions or alternatives to such
provisions.
ARTICLE 14
EXCLUSION OF CERTAIN DAMAGES
Neither Party will be liable to the other Party for consequential, incidental,
punitive, exemplary or indirect damages, lost profits or revenues (except as a
part of direct damages) or other indirect damages claimed in contract, equity,
strict liability or indemnity, by statute or otherwise. Nothing contained herein
may be deemed to limit or alter the indemnification rights of either Party under
Article 12.

 

18



--------------------------------------------------------------------------------



 



ARTICLE 15
ASSIGNMENT
15.1 No Assignment Generally. Except as otherwise permitted hereunder, neither
Party may assign this Agreement, or any rights or interests hereunder, without
the prior written consent of the other Party, which consent may not be
unreasonably withheld, conditioned or delayed. Nothing in this Section 15.1 will
apply to the re-sale or other transfer by Ethanol Producer to any third party of
the Ethanol sold hereunder. The sale of all or substantially all of the assets
of Ethanol Producer, whether by sale of assets or equity interests, merger, or
otherwise, shall not be deemed an assignment by Ethanol Producer of this
Agreement or any of its rights or interests hereunder.
15.2 Exceptions. Notwithstanding the foregoing provisions of Section 15.1, no
consent will be required for assignment of this Agreement:
(a) by Ethanol Producer to (i) to any successor owner of the Facility, provided
that such successor owner promptly provides adequate assurance and evidence
reasonably satisfactory to Lansing of the capacity of such successor owner to
continue to perform Ethanol Producer’s obligations under this Agreement, or
(ii) a collateral assignment of this Agreement to a Project Lender, or
(b) by Lansing to any affiliate of Lansing, provided that such affiliate
promptly provides adequate assurance and evidence reasonably satisfactory to
Ethanol Producer of the capacity of such affiliate to continue to perform
Lansing’s obligations under this Agreement.
15.3 Additional Exceptions. Notwithstanding the foregoing provisions of
Section 15.1, no consent will be required prior to (i) any transfer or
assignment of this Agreement to a successor to Ethanol Producer by merger or
acquisition or sale of Ethanol Producer, provided that such successor must be of
comparable creditworthiness as Ethanol Producer, and (ii) without limiting any
other provision of this Agreement, any such temporary or permanent assignment by
Ethanol Producer for settlement purposes as necessary to effectuate Ethanol
Producer’s Ethanol deliveries, as for example, through tolling agreements agreed
to by the Parties.
15.4 Requirements for Assignment. In all such events: (i) prior notice of any
such assignment must be provided to the other Party; (ii) any assignee must
assume expressly the assignor’s obligations hereunder, provided, however, that
the Project Lender under any collateral assignment for financing purposes will
not be obligated to assume Ethanol Producer’s obligations except as and to the
extent specifically provided in such collateral assignment agreement; (iii) no
assignment, whether or not consented to, will relieve the assignor of its
obligations hereunder if the assignee fails to perform, unless the other Party
agrees in writing in advance to waive assignor’s continuing obligations pursuant
to this Agreement, such waiver not to be unreasonably withheld, conditioned or
delayed; and (iv) no such assignment will adversely affect the credit rating or
financial security of the other Party.
15.5 Failure to Obtain Consent. Any assignment of any interest in this Agreement
made without fulfilling the foregoing requirements of this Article 15 will be
null and void and will, after notice and passage without cure of the applicable
period for cure, constitute an Event of Default under Article 9.

 

19



--------------------------------------------------------------------------------



 



ARTICLE 16
NOTICES
Except with respect to any Statement as provided in Section 7.3, any notice,
request, consent or other communication hereunder (each a “Notice”) must be in
writing, addressed to the receiving Party’s address set forth below or to such
other address as a Party may designate by notice hereunder, and either (i) hand
delivered, (ii) sent by nationally recognized overnight delivery service,
(iii) mailed by registered or certified mail, or (iv) sent by confirmed
facsimile transmission.
If to Lansing
Scott Mills
Lansing Ethanol Services, LLC
9900 W. 109th Street, Suite 400
Overland Park, KS 66210
Fax: (913) 748-3001
with a copy to:
Thomas Carew, Esq.
Lansing Ethanol Services, LLC
9900 W. 109th Street, Suite 400
Overland Park, KS 66210
Fax: (913) 748-3001
If to Ethanol Producer:
Steven Kelly
One Earth Energy
202 N. Jordan Drive
Gibson City, IL 60936
Fax: (217) 784-5332

With copies to:
Larry Brees
202 N. Jordan Drive
Gibson City, IL 60936
Fax: (217) 784-5332
All Notices that are mailed will be deemed to be given on the fourth business
day following the day on which they were deposited in the United States mail,
postage prepaid or electronic transmission, with such electronic transmission
confirmed by the recipient. All Notices that are sent by nationally recognized
overnight delivery service will be deemed to be given on the first business day
following the business day on which they are sent. All Notices that are hand
delivered will be deemed to be given upon delivery. All Notices that are given
by facsimile transmission will be deemed to be given upon receipt, it being
agreed that the burden of proving receipt will be on the sender of such Notice
and such burden will not be satisfied by a transmission report generated by the
sender’s facsimile machine.

 

20



--------------------------------------------------------------------------------



 



ARTICLE 17
GENERAL PROVISIONS
17.1 Governing Law. This Agreement and the rights and obligations of the Parties
hereunder will be construed in accordance with and governed by the law of the
State of Kansas, without giving effect to its conflict of law principles.
17.2 Entire Agreement Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the Parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the Parties to this Agreement. The
failure by either Party to enforce any rights under this Agreement will not be
construed as a waiver of any rights of such Party.
17.3 Successors and Assigns. Subject to the provisions of Article 15, the rights
and benefits of this Agreement will binding upon and inure to the benefit of the
Parties’ respective successors-in-interest, legal representatives, and assigns.
17.4 Waiver. The failure of either Party to enforce or insist upon compliance
with or strict performance of any of the terms or conditions of this Agreement,
or to take advantage of any of its rights there under, will not constitute a
waiver or relinquishment of any such terms, conditions, or rights, but the same
will be and remain at all times in full force and effect.
17.5 Taxes. Ethanol Producer will be responsible for applicable personal
property taxes on Ethanol, if any, up to the Delivery Point. If either Party is
required by law or regulation to remit or pay Taxes that are the other Party’s
responsibility under this Agreement, such Party may deduct the amount of any
these Taxes from the sums due to the other Party under this Agreement. Nothing
will obligate or cause any Party to pay or be liable to pay any Taxes for which
it is exempt under the law. Each Party will furnish the other Party with all
applicable tax exemption certificates and documentation where exemption from
applicable Taxes is claimed.
17.6 Disclaimer of Third Party Beneficiary Rights. Other than with respect to
Project Lender, nothing in this Agreement will be construed to create any duty
to, or standard of care with reference to, or any liability to, any person not a
party to this Agreement.

 

21



--------------------------------------------------------------------------------



 



17.7 Relationship of the Parties.
(a) This Agreement will not be interpreted to create an association, joint
venture, or partnership between the Parties, nor to impose any partnership
obligation or liability upon either Party. Neither Party will have any right,
power, or authority to enter into any agreement or undertaking for, or act on
behalf of, or to act as an agent or representative of, the other Party.
(b) Lansing will be solely liable for the payment of all wages, taxes, and other
costs related to the employment of persons to perform Lansing Services,
including all federal, state, and local income, social security, payroll, and
employment taxes and statutorily mandated workers’ compensation coverage. None
of the persons employed by Lansing will be considered employees of Ethanol
Producer for any purpose; nor will Lansing represent to any person that he or
she is or will become an Ethanol Producer employee. Ethanol Producer will be
solely liable for the payment of all wages, taxes, and other costs related to
the employment of persons to operate the Facility, including all federal, state,
and local income, social security, payroll, and employment taxes and statutorily
mandated workers’ compensation coverage. None of the persons employed by Ethanol
Producer will be considered employees of Lansing for any purpose; nor will
Ethanol Producer represent to any person that he or she is or will become a
Lansing employee.
17.8 Expenses and Obligations. All costs and expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement by
Lansing or Ethanol Producer will be paid by Lansing or Ethanol Producer, as the
case may be.
17.9 Survival of Obligations. Cancellation, expiration, or earlier termination
of this Agreement will not relieve the Parties of obligations that by their
nature should survive such cancellation, expiration, or termination, prior to
the term of the applicable statute of limitations, including warranties or
remedies which obligations will survive for the period of the applicable statute
of limitation.
17.10 Dispute Resolution. All disputes arising out of or relating to this
Agreement that cannot be resolved amicably will be subject to binding
arbitration before a single arbitrator agreeable to both Parties in the Dallas
metropolitan area pursuant to the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”). The Arbitrator will make such procedural or
discovery orders as he or she deems appropriate. The Arbitrator may not add to
or alter the terms of this Agreement. Arbitral awards will be in writing and
will be final and non-appealable to the maximum extent permitted by law. Any
judicial proceeding to enforce the Arbitrator’s award will be held in state or
federal courts located in the State of Kansas, and the Parties submit to
personal jurisdiction of such courts. Nothing in this Section 17.10, however,
should be construed to preclude either Party from seeking specific enforcement
or temporary or preliminary injunctive relief from any court of competent
jurisdiction, either to enforce this Section 17.10 or with respect to any other
matter pending arbitration thereof. Unless otherwise explicitly provided in this
Agreement, the Parties agree to continue their respective performance of this
Agreement pending the outcome of any arbitration.
17.11 Compliance with Law. The Parties will comply with, and this Agreement and
all rights and obligations of the Parties hereunder are subject to, all
applicable local, state and federal law, and all duly promulgated orders or
other duly authorized action of governmental authorities having valid
jurisdiction.

 

22



--------------------------------------------------------------------------------



 



17.12 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by prior mutual agreement, confirmed in writing and signed by
the Parties hereto.
17.13 Confidentiality.
(a) The terms of the Confidential Disclosure Agreement between Ethanol Producer
and Lansing, dated November 9, 2006 (the “Confidentiality Agreement”), are
hereby incorporated by reference herein for the term of this Agreement,
notwithstanding the fact that the term is longer than the term of the Parties’
confidentiality obligations set forth in the Confidentiality Agreement. For
purposes of the Confidentiality Agreement, along with confidential proprietary
information as defined in the Confidentiality Agreement, individual or aggregate
customer, transactional or financial information of Ethanol Producer or Lansing
that is provided to either in conjunction with the terms and conditions of this
Agreement will be deemed Confidential Information of Ethanol Producer and
Lansing, respectively, regardless of whether marked as such.
(b) For the duration of the Initial Term, Renewal Terms and for a period of
three years following termination of this Agreement, all terms of this Agreement
between Ethanol Producer and Lansing will be deemed Confidential Information of
Ethanol Producer and Lansing, respectively, regardless of whether marked as
such.
17.14 Partial Invalidity. If any term, provision or condition contained in this
Agreement is rendered invalid or unenforceable by a court of law, the remainder
of this Agreement (or the application of such term, provision or condition to
persons or circumstances other than those in respect to which it is invalid or
unenforceable) will not be affected thereby, and each and every other term,
provision and condition of this Agreement will be valid and enforceable to the
fullest extent permitted by law.
17.15 Counterparts. This Agreement may be executed in more than one counterpart,
each of which will be deemed an original and all of which together will
constitute one instrument.
The Parties have executed this Ethanol Merchandising Agreement on the date set
forth in the first introductory paragraph.

            LANSING ETHANOL SERVICES, LLC
      By:   /s/ Scott Mills         Name:   Scott Mills        Title:   General
Manager        ONE EARTH ENERGY, LLC
      By:   /s/ Steven Kelly         Name:   Steven Kelly        Title:  
President     

 

23